Citation Nr: 1226484	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  07-16 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot wound of the right great toe.

2.  Entitlement to service connection for residuals of fracture of the right hand.

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  The Veteran has been awarded a Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) from a November 2006 rating decision, which in pertinent part, denied entitlement to service connection for residuals of a gunshot wound to the right great toe and residuals of a fracture of the right hand, and continued a 20 percent disability rating for diabetes mellitus, type II.

The Veteran was scheduled for a hearing before a Veterans Law Judge in February 2012; however, he did not report at the scheduled time, and has not provided good cause for his failure to report.  As such, his request is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

The issue of entitlement to an increased disability rating for a fracture of the right 5th finger has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has indicated that he does not wish to pursue the appeal for entitlement to a disability rating in excess of 20 percent for service connected diabetes mellitus, type II; there remains no allegation of specific error of fact or law with regard to this issue.

2.  The Veteran does not have current residuals of fracture of the right hand, other than his already service-connected right fifth finger fracture, related to service. 

3.  The Veteran does not have current residuals of a gunshot wound to the right great toe related to service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 20 percent for service connected diabetes mellitus, type II have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for service connection for residuals of fracture of the right hand, other than those related to his service-connected right fifth finger fracture, are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2011).

3.  The criteria for service connection for residuals of a gunshot wound to the right great toe are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b); 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative at a hearing before the Board.  38 C.F.R. § 20.204.

In a statement received by the RO in June 2007, the Veteran stated that he no longer wished to pursue his claim for increased compensation for diabetes mellitus, type II.  The RO issued a supplemental statement of the case (SSOC) in September 2011, which included the issue.  In its May 2012 Statement of Accredited Representative in Appealed Case (In lieu of VA Form 646), the Veteran's representative again noted that the issue was withdrawn from the current appeal.  The Veteran clearly expressed his intent to withdraw the claim and, as such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on such a claim and it must be dismissed. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

As an initial matter, in order to determine the nature of the duties to notify and assist regarding the claims on appeal, a determination must be made as to whether either of these claims has been implicitly denied by the RO.  

In Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006); the Federal Circuit held that if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  If a timely appeal is not filed, the only recourse is to file a CUE claim.  Id.; Andrews v. Nicholson, 421 F. 3d 1278 (Fed. Cir. 2005).

In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Court held that an RO's rating decision constitutes an implicit denial of a claim when the RO addresses the claim in a manner sufficient for the claimant to deduce the claim was adjudicated.  Id. at 247 (2007).  That is, a reasonably raised issue will remain pending until there is some recognition of the substance of the claim in a rating decision sufficient to inform the claimant that it was in fact adjudicated.  Id. at 243.  The implicit denial doctrine specifically applies to Board decisions.  See Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010).

The Court has outlined four factors that must be considered when determining whether a claim was implicitly denied: (1) the relatedness of the claims; (2) whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied; (3) the timing of the claims; and (4) whether the claimant is represented by counsel.  Cogburn v. Shinseki, 24 Vet. App. 205, 212-14 (2010).

At a September 1989 VA examination, in conjunction with a claim for service connection for posttraumatic stress disorder (PTSD); the Veteran initially reported being shot in the right great toe in combat.  In a July 1994 rating decision, the RO, denied service connection for PTSD, and found that there was no evidence of a gunshot wound to the Veteran's right great toe, as there were no notations in his service treatment records and no current residuals of such an injury upon examination.  At that time, the RO began noting a fracture of the right great toe as "NSC" (not service connected) on rating sheets.  The Veteran appealed the September 1989 rating decision with regard to PTSD, and the Board remanded the issue for additional development, in part, to corroborate the stressor of his claimed gunshot wound to the right great toe.  At this time, the Veteran's participation in combat had not been confirmed. 

In May 1996, the Board's remand included instructions to determine whether the Veteran should have been awarded a Combat Action Ribbon, based on his active duty in Vietnam.  An October 1997 letter found that the Veteran warranted a Combat Action Ribbon, based on his participation in multiple campaigns that included combat action while serving in Vietnam.  Pursuant to this finding and the diagnosis of PTSD in the record, the RO granted entitlement to service connection for PTSD in a November 1998 rating decision, which did not specifically discuss his claims of a gunshot wound to his right great toe.

Taking the factors set out in Cogburn into consideration, the earlier grant of entitlement to service connection for PTSD did not include an implicit denial of service connection for a gunshot wound to the right great toe.

While the RO initially denied the Veteran's service connection claim for PTSD, in part because there was no evidence of the stressor, i.e. a gunshot wound to the right great toe, service connection for PTSD was ultimately granted in the November 1998 rating decision after it was determined that the Veteran participated in combat.  The RO conceded that the Veteran was "exposed to combat-related stressors during military service."  One of his reported combat-related experiences was the gunshot wound to the great right toe.  While residuals of a gunshot wound to the great right toe were not found on examination, this was not discussed in the November 1998 rating decision granting service connection for PTSD.  As such, the issue of whether service connection for a gunshot wound to the great right toe was denied was confusing, at best. 

The November 1998 rating decision that granted entitlement to service connection for PTSD, on its own and when considered with the rating decision issued in July 1994 that originally denied entitlement to service connection for May 2002, did not adequately notify the Veteran that any claim for service connection for a gunshot wound to the right great toe was implicitly denied.

With regard to the claim for entitlement to service connection for a right hand disability, the Veteran was granted entitlement to service connection for a fracture of the right fifth metacarpal at a noncompensable disability rating in a May 1989 rating decision.  In May 2004, the Veteran filed a statement in which he contended that his service-connected disabilities warranted higher ratings.  He was provided with a notification letter in July 2004 that referred to his claim as one for service connection for a right hand fracture.  In August 2004, the Veteran stated that his right hand had increased in severity, and in a December 2004 statement, the Veteran contended that his "right hand" had been broken in service.  

In February 2005, the RO provided the Veteran with another letter again referring to his claim as one for entitlement to service connection for a right hand injury.  While it is unclear whether the Veteran intended to file a claim for an increase in rating for his service-connected right little finger fracture or for a new claim for a different right hand disability, the RO treated the claim as a service connection claim for a right hand disability, other than his right little finger fracture.  As such, the Board must consider whether a right hand disability, other than the fracture of his right little finger, was implicitly denied in the May 1989 rating decision.  

Taking the factors set out in Cogburn into consideration, the earlier grant of entitlement to service connection for residuals of a fracture of the right little finger is not an implicit denial of service connection for residuals of a right hand fracture.
 
In granting entitlement to service connection for a fracture to the right little finger, the August 1988 rating decision merely stated "SMR's show fractured little finger 1/5/67, with healing and removal of cast 2/17/67."  The decision did not include any discussion of any other right hand disability that would suffice in providing the Veteran with notification that a claim for any other right hand disability was denied.  

As such, the August 1988 rating decision did not implicitly deny the Veteran's claim for service connection for residuals of a right hand fracture. 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letters dated in July 2004 and February 2005, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letters also informed him of the types of evidence that would be considered to substantiate his service connection claims. 

The Veteran was informed in the July 2004 letter that his claim for entitlement to service connection for a gunshot wound to the right great toe had been previously denied in an August 1998 rating decision; however, there is no previous rating decision that denied entitlement to service connection for a gunshot wound to the right great toe.  An April 2011 letter to the Veteran informed him that his claims for entitlement to service connection for a gunshot wound to the right great toe and for residuals of a fracture to the fifth metacarpal of his right hand had previously been denied in a November 2006 rating decision, and that the appeals period for the decision had expired.  However, the Veteran had timely filed a notice of disagreement to this decision and these claims were therefore in appellate status.

While these letters incorrectly informed the Veteran that his claims had been previously denied and that new and material evidence would be necessary in order to reopen the claims, there is no prejudice to the Veteran by this error.  The pre-adjudication letters sent to the Veteran in July 2004 and February 2005 provided him with the information and evidence necessary to substantiate a claim for entitlement to service connection.  Therefore, the Veteran was appropriately notified of the elements to be proven for a service connection claim.  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The letters, nonetheless, told him to submit relevant evidence in his possession.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, complete notice was not issued prior to the adverse determination on appeal.  Specifically, the notice letters in July 2004 and February 2005, which predated the Court's decision in Dingess, did not address what type of information and evidence was needed to establish a disability rating and effective date.  However, Dingess compliant notice was issued in the April 2007 letter, and the claim was thereafter readjudicated, most recently, in a September 2011 supplemental statement of the case.  Accordingly, any timing deficiency has been cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Significantly, neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records and post-service medical records have been associated with the claims file.  These records did not document the in-service treatment reported by the Veteran.  The RO asked the Veteran to report the specific dates of in-service treatment, presumably so that it could search for alternate sources of these records.  The Veteran did not provide the specific information.  The Veteran has contended that he was treated in service and was medically evacuated for treatment of the gunshot wound.  Records reflecting this treatment are not in the claims file.  The RO had previously made several attempts to obtain these records, to no avail.  

The most recent treatment records in the claims file are from November 2006; however, the Veteran has not contended that there are additional post-service VA or private medical records that are relevant to his claims.  

In addition, the Veteran was scheduled for a VA examination in September 2011 regarding his claims on appeal, but failed to report or show good cause for his absence.  As such, the Veteran's claims will be decided based on the evidence of record.  38 C.F.R. § 3.655 (2011).  The RO issued a supplemental statement of the case later in September 2011 that told the Veteran of the consequences of the failure to report for the necessary examinations; namely that his claims were to be decided on the basis of the evidence of record.  Therefore, further remand for additional records is not warranted.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection-Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection - residuals of fracture of the right hand 

The evidence establishes that the Veteran had an in-service injury to his right hand; however, there is no evidence that the Veteran currently has any additional disability of his right hand related to service.  

Upon examination in September 2004, the Veteran reported that he had fractured the right 5th finger in a fall during service while running.  There was no recorded history or complaint with regard to other fingers of the right hand.  The long, ring and little fingers could all approximate the proximal transverse crease of the palm.  Hand strength was normal, and there was no generalized muscle weakness or wasting.  Range of motion of all fingers was normal with no pain or ankylosis.  The examiner noted the Veteran's previous fracture of the right little finger, and degenerative joint disease of his DIP (distal interphalangeal) joints, not related to his claimed condition.  

An accompanying report of X-ray examination shows two main findings.  First there were degenerative changes in the distal interphalangeal joints of the 2nd through 5th digits.  

Second, there was a "remoulding" of the 5th metacarpal with the notation "Question previous fracture."

The Veteran is shown to have had a right hand injury in service.  The record indicates that this injury was confined to the 5th finger.  The 2004 examination demonstrates a current disability of additional digits of the right hand.  

Where a Veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  In this case, the Veteran has been awarded a Combat Action Ribbon for his service in Vietnam and is deemed to be a combat Veteran.

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat Veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the Veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the Veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

Hence, the Veteran's report of a combat injury and its in-service manifestation would be presumed to have occurred.  However, there must still be evidence of a current disability and a nexus between the current disability and the combat injury.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  

The Veteran has not explicitly reported a combat injury to the right hand, and even if he had; there would still be a requirement for a showing of a nexus between the injury and the current disability.  Id.  

The evidence does not show that the current disability of the other digits of the right hand is related to a disease or injury in service.  The Veteran has not reported any continuity of symptomatology.  At the 2004 examination he noted only a history pertaining to the 5th finger.  In August 2005, he reported no treatment for the right hand prior to 1983.  There is no medical opinion linking the current disability to the reported injury in service or to other disease or injury during that period.

Degenerative joint disease, or arthritis, is a chronic disease.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  As such, if it was shown to a compensable degree within one year of service, service connection would be presumed.  Id.  Similarly, service connection would be conceded if it was shown in service and at any time thereafter.  In the Veteran's case, degenerative changes were first shown in the fingers of the right hand on the X-ray examination in September 2004, decades after service.  38 C.F.R. § 3.303(b).

As there is no evidence linking the current disability to service, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claims for service connection for residuals of a right hand fracture must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Service connection - residuals of gunshot wound to the right great toe

Based on the evidence of record, service connection is not warranted for residuals of a gunshot wound to the right great toe.  The Veteran has claimed that he sustained a gunshot wound to the right great toe while in service.  Service treatment records do not reflect an injury to the Veteran's right great toe; however, he has submitted photographs which allegedly reflect the Veteran with bandages on the toes of his right foot.  In addition, the Veteran has contended that his injury occurred in combat in Vietnam.  Where a Veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  As noted above, the Veteran is a combat veteran.

As the Veteran has consistently reported the incident, and it is consistent with the circumstances, conditions, or hardships of his service, the evidence is sufficient to establish that the in-service gunshot wound to his right great toe occurred; however, there is no evidence in the record that the Veteran has any current disability of his right great toe that is related to this incident.  

While the Veteran has reported pain in his right foot, VA medical records do not reflect any treatment for, or diagnosis of, a disability of the right toe.  There is no other evidence of a current disability underlying the Veteran's reported pain.  

Although a diagnosis is not necessary to establish service connection, pain without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, the Veteran did not report for an examination that could have determined whether there was an underlying disability and the record does not otherwise show an underlying disability.  

Without a current disability, service connection for residuals of a gunshot wound to the right great toe is not warranted.

There is no other evidence in the record of an additional disability of the right hand that would be subject to service connection.  While the Veteran has reported less strength and motion in his hand, he has not made any specific contentions regarding any additional disability in his right hand.  There must be evidence of a current disability, other than his service-connected right fifth finger fracture, is order to warrant service connection.  Brammer.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claims for service connection for residuals of a right hand fracture must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

The appeal of the denial of a disability rating in excess of 20 percent diabetes mellitus, type II, is dismissed.

Service connection for residuals of fracture of the right hand is denied.

Service connection for residuals of a gunshot wound of the right great toe is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


